940 So. 2d 576 (2006)
Jorge RAYON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-5792.
District Court of Appeal of Florida, Second District.
October 27, 2006.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Assistant Public Defender, Bartow, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Susan M. Shanahan, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
We affirm the revocation of Mr. Rayon's probation and the resulting sentence. We remand to the trial court, however, solely for entry of a written order of revocation of probation. See Dolinger v. State, 779 So. 2d 419, 420-21 (Fla. 2d DCA 2000).
Affirmed; remanded.
SILBERMAN, WALLACE, and LaROSE, JJ., concur.